363 S.W.3d 435 (2012)
John SUMMERS, Appellant,
v.
CITY OF KANSAS CITY, et al., Respondent.
No. WD 73440.
Missouri Court of Appeals, Western District.
April 17, 2012.
David A. Lunceford, Lee's Summit, MO, for appellant.
Saskia C.M. Jacobse, Kansas City, MO, for respondent.
Before: ALOK AHUJA, P.J., and THOMAS H. NEWTON and JAMES E. WELSH, JJ.

ORDER
PER CURIAM:
John Summers sued the City of Kansas City for wrongful discharge from employment, and for alleged violations of the Missouri Human Rights Act, §§ 213.010 to 213.137, RSMo. The circuit court dismissed the statutory counts as time-barred, and granted summary judgment on the common-law wrongful discharge claim on the basis of sovereign immunity. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).